Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, 12, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being antedated by A Group Key Agreement Protocol based on stability and power using Elliptic curve cryptography (Muthumayil et al.).

As Per Claim 1: Muthumayil et al. teaches: A network security system, comprising:
- a plurality of sub-nodes; and
	(Muthumayil et al., Section: I. INTRODUCTION, Paragraph 4, “We propose an efficient group key agreement protocol in adhoc network. In large and high mobility ad-hoc networks, it is not possible to use a single group key for the entire network because of cost of computation in rekeying. So we divide the group into many subgroups and each subgroup has its own subgroup key which is shared by all members of that subgroup. In each subgroup, one node is elected as a gateway node which is the controller among 

- an identity authentication device, configured to generate an initial dynamic subnet key, group the sub-nodes into one or more subnets according to the initial dynamic subnet key and at least one preconfigured character parameter of each of the sub-nodes,
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: B. System model, “a) Selection of Gateway member(GM)
	Among many nodes in subgroup, only one node is selected as a gateway member(GM) node. The criteria for the selection of gateway member node slection is: number of beacons received by the node. If we use transmitted beacons, we cannot assure that whether those beacon signals are received by the receivers or not. If any node receives Beacon signals more than the value RBeacon Threshold , we assure that the node is a high stability node and it is selected as a Gateway member(GM) of that group. Then the power or lifetime of the node is also computed. For a good lifetime of the node, here we use optimum power management scheme such as “beaconing at low frequency” because any ad-hoc node spends its energy or power during the control signal transmission like beacon signal transmission. Here we use transmitted beacons for computing remaining lifetime of the node. If any node transmits beacons below the value TBeacon Threshold , then that node is selected
as a gateway member node. For our algorithm, if any one node satisfies both RBeacon Threshold and TBeacon Threshold , that node is selected as a Gateway member (GM).
	b) Selection of Outer Gateway member(OGM)
	Among many nodes in outer group, only one node is selected as a outer gateway member(OGM) node. The criteria for the selection of outer gateway member node selection is : number of beacons received and transmitted by the node. If anynode receives Beacon signals more than the value RBeacon 
member. 
	• Number of beacon signals received ≥ RBeacon Threshold
	• Number of beacon signals transmitted ≤ TBeacon Threshold
	If these conditions are satisfied, the new gateway member(GM) and new outer gateway members(OGM) are selected when at
following situations:
	(i) when the current outer gateway member(OGM) leaves
	(ii) when the current gateway member(GM) leaves
	(iii) when a standard member of the group leaves
	(iv) when a new member wishes to join in the existing group”).

- wherein, for each subnet in the one or more subnets, the identity authentication device respectively selects a virtual authenticator from each of the one or more subnets to manage each of the sub-nodes in each of the one or more subnets,
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: C. Key Agreement based on Stability and Power (KASP), “KASP is a group key agreement protocol. It is used to generate the subgroup key for subgroups and outer group key for outer group (gateway members) control. It considers the movement of the mobile node inside the subgroup and mobility of gateway member in outer group. It consists of the following
two protocols:
	a) Subgroup key Generation (SKG)

	b) Group Key Generation (GKG)
	From each subgroup, the gateway members are gathered and form as a outer group. Gateway members of each subgroup shares their partial keys to generate a outer group key (GK). This GK is used for secure transmission of messages within gateway members those formed the outer group.”).
	Emphasis on: a) Subgroup key Generation (SKG).

- wherein when a new sub-node member joins one subnet of the one or more subnets, each sub-node already existing in the one subnet and the virtual authenticator of the one subnet each input a current version dynamic subnet key into a hash algorithm to update the current version dynamic subnet key, for performing a cross-authentication process between the virtual authenticator and the new sub-node member, and performing a consensus update process of the virtual authenticator and each sub-node already existing in the one subnet, so that each sub-node existing in the one subnet and the virtual authenticator reach a consensus, and
- wherein when an old sub-node member leaves the one subnet of the one or more subnets, the virtual authenticator of the one subnet inputs the current version dynamic subnet key and a random number into the hash algorithm to update the current version dynamic subnet key, and transmits the updated version of the current version dynamic subnet key to each of the remaining sub-nodes in the one subnet to perform the consensus update process of the virtual authenticator and each of the remaining sub-nodes in the one subnet, so as to make the remaining sub-nodes in the one subnet and the virtual authenticator reach the consensus. 

(1) when the previous outer gateway member(OGM) leaves
(a) when the previous outer gateway member node is leaving from the existing group, a new OGM node is selected.
(b) After selecting the new GM, OGM collects all partial keys of all users including its partial key to generate a new outer Group Key(GK).
(2) when the current gateway member(GM) leaves
(a) when the current gateway member node is leaving from the existing group, a new gateway member(GM) node is selected.
(b) After selecting the new GM, GM collects all partial keys of all users including its partial key to
generate a new Subgroup Key(SK).
(c) Also the leaving gateway members intimate this information to its outer gateway member(OGM). So in outer group also, a new OGM and new GK is generated based on the received beacons and sharing of the partial keys.
(3) when a standard member of the group leaves
(a) when a standard member of the group leaves from the existing group, that will intimate about this event to its gateway member(GM) node.
(b) Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) If a new GM is selected, the new GM enter its presence to existing outer group. So that a new OGM is selected in outer group and new GK is generated.
(d) Then 2(b) is repeated.
(4) when a new member wishes to join in the existing group
(a)When a new member wishes to join in the existing group, it generates its own key pairs.

(c) 2(b) is repeated.
(d) 3(c) is repeated.”).

As Per Claim 6: The rejection of claim 1 is incorporated and further Muthumayil et al. teaches:
- at least one preconfigured character parameter is at least one or a combination of: a communication range, a workload amount, a data capacity, a number of the identity authentication devices, a number of dynamic subnet keys, and a preset identification code. 
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: D. Rekeying, “SK and GK are rekeyed when the following events happen:
(1) when the previous outer gateway member(OGM) leaves
(a) when the previous outer gateway member node is leaving from the existing group, a new OGM node is selected.
(b) After selecting the new GM, OGM collects all partial keys of all users including its partial key to generate a new outer Group Key(GK).
(2) when the current gateway member(GM) leaves
(a) when the current gateway member node is leaving from the existing group, a new gateway member(GM) node is selected.
(b) After selecting the new GM, GM collects all partial keys of all users including its partial key to
generate a new Subgroup Key(SK).
(c) Also the leaving gateway members intimate this information to its outer gateway member(OGM). So in outer group also, a new OGM and new GK is generated based on the received beacons and sharing of the partial keys.
(3) when a standard member of the group leaves

(b) Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) If a new GM is selected, the new GM enter its presence to existing outer group. So that a new OGM is selected in outer group and new GK is generated.
(d) Then 2(b) is repeated.
(4) when a new member wishes to join in the existing group
(a)When a new member wishes to join in the existing group, it generates its own key pairs.
(b)Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) 2(b) is repeated.
(d) 3(c) is repeated.”).

As Per Claim 7: The rejection of claim 1 is incorporated and further Muthumayil et al. teaches:
- the identity authentication device respectively calculates the at least one preconfigured character parameter of each of the sub-nodes of each of the one or more subnets to respectively generate a candidate parameter corresponding to the identity authentication device and each of the sub-nodes in the each of the one or more subnets, sorts values of the candidate parameters to generate a candidate list of each of the one or more subnets, and selects according to one of at least one sub-node corresponding to the largest one of the values of the candidate parameters as the virtual authenticator of each the one or more subnet. 
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: C. Key Agreement based on Stability and Power (KASP), “KASP is a group key agreement protocol. It is used to generate the subgroup key for subgroups and outer group key for outer group (gateway members) control. It considers the 
two protocols:
	a) Subgroup key Generation (SKG)
	A gateway member is selected for each subgroup. All the nodes including the gateway member shares their partial keys to generate the subgroup key (SK). The gateway member acts as a controller for that subgroup. Hence all communications inside the subgroup and across the subgroups are taken through gateway member (GM) or controller.
	b) Group Key Generation (GKG)
	From each subgroup, the gateway members are gathered and form as a outer group. Gateway members of each subgroup shares their partial keys to generate a outer group key (GK). This GK is used for secure transmission of messages within gateway members those formed the outer group.”).
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: D. Rekeying, “SK and GK are rekeyed when the following events happen:
(1) when the previous outer gateway member(OGM) leaves
(a) when the previous outer gateway member node is leaving from the existing group, a new OGM node is selected.
(b) After selecting the new GM, OGM collects all partial keys of all users including its partial key to generate a new outer Group Key(GK).
(2) when the current gateway member(GM) leaves
(a) when the current gateway member node is leaving from the existing group, a new gateway member(GM) node is selected.
(b) After selecting the new GM, GM collects all partial keys of all users including its partial key to
generate a new Subgroup Key(SK).

(3) when a standard member of the group leaves
(a) when a standard member of the group leaves from the existing group, that will intimate about this event to its gateway member(GM) node.
(b) Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) If a new GM is selected, the new GM enter its presence to existing outer group. So that a new OGM is selected in outer group and new GK is generated.
(d) Then 2(b) is repeated.
(4) when a new member wishes to join in the existing group
(a)When a new member wishes to join in the existing group, it generates its own key pairs.
(b)Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) 2(b) is repeated.
(d) 3(c) is repeated.”).

As Per Claim 8: The rejection of claim 7 is incorporated and further Muthumayil et al. teaches:
- each of the sub-nodes in the candidate list of the one subnet performs a failover mechanism, and the failover mechanism comprises:
- each sub-node in the candidate list of the one subnet periodically backs up data of the one subnet; and
- when the virtual authenticator of the one subnet fails or wants to leave, and a service request initiated by a service requesting sub-node in the one subnet is failed, respond to the service request, update another virtual authenticator in the candidate list of the one subnet to become new virtual authenticator of the one subnet. 
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: D. Rekeying, “SK and GK are rekeyed when the following events happen:
(1) when the previous outer gateway member(OGM) leaves
(a) when the previous outer gateway member node is leaving from the existing group, a new OGM node is selected.
(b) After selecting the new GM, OGM collects all partial keys of all users including its partial key to generate a new outer Group Key(GK).
(2) when the current gateway member(GM) leaves
(a) when the current gateway member node is leaving from the existing group, a new gateway member(GM) node is selected.
(b) After selecting the new GM, GM collects all partial keys of all users including its partial key to
generate a new Subgroup Key(SK).
(c) Also the leaving gateway members intimate this information to its outer gateway member(OGM). So in outer group also, a new OGM and new GK is generated based on the received beacons and sharing of the partial keys.
(3) when a standard member of the group leaves
(a) when a standard member of the group leaves from the existing group, that will intimate about this event to its gateway member(GM) node.
(b) Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) If a new GM is selected, the new GM enter its presence to existing outer group. So that a new OGM is selected in outer group and new GK is generated.
(d) Then 2(b) is repeated.

(a)When a new member wishes to join in the existing group, it generates its own key pairs.
(b)Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) 2(b) is repeated.
(d) 3(c) is repeated.”).

As Per Claim 9: The rejection of claim 8 is incorporated and further Muthumayil et al. teaches:
- the another virtual authenticator is selected from the candidate list of the one subnet. 
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: D. Rekeying, “SK and GK are rekeyed when the following events happen:
(1) when the previous outer gateway member(OGM) leaves
(a) when the previous outer gateway member node is leaving from the existing group, a new OGM node is selected.
(b) After selecting the new GM, OGM collects all partial keys of all users including its partial key to generate a new outer Group Key(GK).
(2) when the current gateway member(GM) leaves
(a) when the current gateway member node is leaving from the existing group, a new gateway member(GM) node is selected.
(b) After selecting the new GM, GM collects all partial keys of all users including its partial key to
generate a new Subgroup Key(SK).
(c) Also the leaving gateway members intimate this information to its outer gateway member(OGM). So in outer group also, a new OGM and new GK is generated based on the received beacons and sharing of the partial keys.
(3) when a standard member of the group leaves

(b) Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) If a new GM is selected, the new GM enter its presence to existing outer group. So that a new OGM is selected in outer group and new GK is generated.
(d) Then 2(b) is repeated.
(4) when a new member wishes to join in the existing group
(a)When a new member wishes to join in the existing group, it generates its own key pairs.
(b)Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) 2(b) is repeated.
(d) 3(c) is repeated.”).

As Per Claim 10: The rejection of claim 1 is incorporated and further Muthumayil et al. teaches:
- each of the sub-nodes of each of the one or more subnets takes a token ring in turn, and sub-node that obtains the token ring becomes the virtual authenticator of each of the subnets. 
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: D. Rekeying, “SK and GK are rekeyed when the following events happen:
(1) when the previous outer gateway member(OGM) leaves
(a) when the previous outer gateway member node is leaving from the existing group, a new OGM node is selected.
(b) After selecting the new GM, OGM collects all partial keys of all users including its partial key to generate a new outer Group Key(GK).
(2) when the current gateway member(GM) leaves

(b) After selecting the new GM, GM collects all partial keys of all users including its partial key to
generate a new Subgroup Key(SK).
(c) Also the leaving gateway members intimate this information to its outer gateway member(OGM). So in outer group also, a new OGM and new GK is generated based on the received beacons and sharing of the partial keys.
(3) when a standard member of the group leaves
(a) when a standard member of the group leaves from the existing group, that will intimate about this event to its gateway member(GM) node.
(b) Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) If a new GM is selected, the new GM enter its presence to existing outer group. So that a new OGM is selected in outer group and new GK is generated.
(d) Then 2(b) is repeated.
(4) when a new member wishes to join in the existing group
(a)When a new member wishes to join in the existing group, it generates its own key pairs.
(b)Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) 2(b) is repeated.
(d) 3(c) is repeated.”).

As Per Claim 12: Claim 12 is substantially a restatement of the system of claim 1 as a method and is rejected under substantially the same reasoning.

As Per Claim 17: The rejection of claim 12 is incorporated and further claim 17 is substantially a restatement of the system of claim 6 as a method and is rejected under substantially the same reasoning.

As Per Claim 18: The rejection of claim 12 is incorporated and further claim 18 is substantially a restatement of the system of claim 7 as a method and is rejected under substantially the same reasoning.

As Per Claim 19: The rejection of claim 18 is incorporated and further claim 19 is substantially a restatement of the system of claim 8 as a method and is rejected under substantially the same reasoning.

As Per Claim 20: The rejection of claim 19 is incorporated and further claim 20 is substantially a restatement of the system of claim 9 as a method and is rejected under substantially the same reasoning.

As Per Claim 21: The rejection of claim 12 is incorporated and further claim 21 is substantially a restatement of the system of claim 10 as a method and is rejected under substantially the same reasoning.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over A Group Key Agreement Protocol based on stability and power using Elliptic curve cryptography (Muthumayil et al.).

As Per Claim 2: The rejection of claim 1 is incorporated and further Muthumayil et al. teaches:
- the sub-nodes are covered by a signal transmission range of the identity authentication device, the identity authentication device respectively obtains the at least one preconfigured character parameter of each of the sub-nodes to generate a plurality of group matrices according to the initial dynamic subnet key and the at least one preconfigured character parameter corresponding to each of the sub-nodes respectively, generates a plurality of group distance parameters according to the group matrices, and groups sub-nodes corresponding to the group distance parameters that are less than a feature threshold as a subnet of the one or more subnets. 
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: B. System model, “a) Selection of Gateway member(GM)

as a gateway member node. For our algorithm, if any one node satisfies both RBeacon Threshold and TBeacon Threshold , that node is selected as a Gateway member (GM).
	b) Selection of Outer Gateway member(OGM)
	Among many nodes in outer group, only one node is selected as a outer gateway member(OGM) node. The criteria for the selection of outer gateway member node selection is : number of beacons received and transmitted by the node. If anynode receives Beacon signals more than the value RBeacon Threshold and transmits beacons below the value TBeacon Threshold , then that node is selected as a outer gateway
member. 
	• Number of beacon signals received ≥ RBeacon Threshold
	• Number of beacon signals transmitted ≤ TBeacon Threshold
	If these conditions are satisfied, the new gateway member(GM) and new outer gateway members(OGM) are selected when at
following situations:

	(ii) when the current gateway member(GM) leaves
	(iii) when a standard member of the group leaves
	(iv) when a new member wishes to join in the existing group”).

To the extent Muthumayil et al. does not teach the use of group distance parameters Examiner is giving official notice that establishing this type of networked configuration using group distance parameters is an obvious interchangeable variation readily implemented with expectations of success particulary as Applicant is using this common knowledge to enable the invention (Present Application Specification Paragraph 0034 last sentence, “In an embodiment, the method for generating the group matrix can adopt a known algorithm, so it will not be described here.”)

As Per Claim 3: The rejection of claim 2 is incorporated and further Muthumayil et al. teaches:
- the identity authentication device determines whether a current total number of the one or more subnets reaches a threshold value, if the identity authentication device determines that the current total number of the one or more subnets has not reached the threshold value, the identity authentication device merges two subnets of the one or more subnets having similar feature thresholds. 
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: B. System model, “a) Selection of Gateway member(GM)
	Among many nodes in subgroup, only one node is selected as a gateway member(GM) node. The criteria for the selection of gateway member node slection is: number of beacons received by the node. If we use transmitted beacons, we cannot assure that whether those beacon signals are received by the receivers or not. If any node receives Beacon signals more than the value RBeacon Threshold , we assure 
as a gateway member node. For our algorithm, if any one node satisfies both RBeacon Threshold and TBeacon Threshold , that node is selected as a Gateway member (GM).
	b) Selection of Outer Gateway member(OGM)
	Among many nodes in outer group, only one node is selected as a outer gateway member(OGM) node. The criteria for the selection of outer gateway member node selection is : number of beacons received and transmitted by the node. If anynode receives Beacon signals more than the value RBeacon Threshold and transmits beacons below the value TBeacon Threshold , then that node is selected as a outer gateway
member. 
	• Number of beacon signals received ≥ RBeacon Threshold
	• Number of beacon signals transmitted ≤ TBeacon Threshold
	If these conditions are satisfied, the new gateway member(GM) and new outer gateway members(OGM) are selected when at
following situations:
	(i) when the current outer gateway member(OGM) leaves
	(ii) when the current gateway member(GM) leaves
	(iii) when a standard member of the group leaves
	(iv) when a new member wishes to join in the existing group”).


As Per Claim 13: The rejection of claim 12 is incorporated and further claim 13 is substantially a restatement of the system of claim 2 as a method and is rejected under substantially the same reasoning.

As Per Claim 14: The rejection of claim 13 is incorporated and further claim 14 is substantially a restatement of the system of claim 3 as a method and is rejected under substantially the same reasoning.

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over A Group Key Agreement Protocol based on stability and power using Elliptic curve cryptography (Muthumayil et al.) in further view of United States Patent Application Publication No.: US 2020/0374700 A1 (Smith et al.).

As Per Claim 4: The rejection of claim 1 is incorporated and further Muthumayil et al. does not explicitly teach the following limitation however Smith et al in analogous art does teach the following limitation:
- the consensus update process further comprising:
- each of the sub-nodes in the one subnet inputs the updated current version dynamic subnet key and/or data of a sub-node member of the one subnet into a hash algorithm to respectively generate a sub-node ledger digest; and
- the virtual authenticator inputs the updated current version dynamic subnet key and/or data of the sub-node member of the one subnet into the hash algorithm to generate an expected ledger digest, and when the virtual authenticator determines that each sub-node ledger digest of the sub-nodes are the same as the expected ledger digest, then each of the sub-nodes in the one or more subnets and the virtual authenticator reach the consensus. 
	(Smith et al., Paragraph [0105], “As is understood, a blockchain is a distributed data store (e.g., distributed ledger or data storage system) that maintains a growing list of data records that are hardened against tampering and revision. A blockchain includes "blocks," which hold data or both data and programs. Each block holds batches of individual "transactions" between blockchain participants. Each block includes a timestamp and linking information (usually a hash value) linking the current block to the previous block; the linking information allows traversal of the blockchain (in either direction).”).
	(Smith et al., Paragraph [0106], “Blockchain transactions may be integrity protected using a distributed hashing algorithm that requires each transaction processor (e.g., "miner") to agree to the next block in the blockchain. Integrity is achieved through a consensus of multiple miners (e.g., via a vote), each miner having access to its own copy of the ledger. If a majority of the miners agree on the contents of the ledger, then those agreed upon contents become the "truth" for the ledger; the miners that disagree will accept the truth of the majority. Integrity is provable because an attacker would have to compromise a majority of miners and modify their copies of the ledger; this is extremely difficult (if not impossible).”).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Smith et al. in to the method of Muthumayil et al. as Smith et al. is directly expanding on the establishing of trusted network groups.

As Per Claim 5: The rejection of claim 4 is incorporated and further Muthumayil et al. teaches:
- in accordance with the new sub-node member joins the one or more subnets or the old sub-node member leaves the one or more subnets to trigger the consensus update process, the data of the sub-node member of the one subnet is data of the new sub-node member joins the one or more subnets or data of the old sub-node member leaves the one or more subnets correspondingly, and
	(Muthumayil et al., Section: IV PROPOSED SCHEME, Subsection: D. Rekeying, “SK and GK are rekeyed when the following events happen:
(1) when the previous outer gateway member(OGM) leaves
(a) when the previous outer gateway member node is leaving from the existing group, a new OGM node is selected.
(b) After selecting the new GM, OGM collects all partial keys of all users including its partial key to generate a new outer Group Key(GK).
(2) when the current gateway member(GM) leaves
(a) when the current gateway member node is leaving from the existing group, a new gateway member(GM) node is selected.
(b) After selecting the new GM, GM collects all partial keys of all users including its partial key to
generate a new Subgroup Key(SK).
(c) Also the leaving gateway members intimate this information to its outer gateway member(OGM). So in outer group also, a new OGM and new GK is generated based on the received beacons and sharing of the partial keys.
(3) when a standard member of the group leaves
(a) when a standard member of the group leaves from the existing group, that will intimate about this event to its gateway member(GM) node.
(b) Then current GM elects the previous GM if it is present in that group, as a new GM.

(d) Then 2(b) is repeated.
(4) when a new member wishes to join in the existing group
(a)When a new member wishes to join in the existing group, it generates its own key pairs.
(b)Then current GM elects the previous GM if it is present in that group, as a new GM.
(c) 2(b) is repeated.
(d) 3(c) is repeated.”).

Muthumayil et al. does not explicitly teach the following limitation however Smith et al. in analogous art does teach the following limitation:
- wherein a way that the hash algorithm is inputted to generate each of the sub-node ledger digest and the expected ledger digest is predefined. 
	(Smith et al., Paragraph [0105], “As is understood, a blockchain is a distributed data store (e.g., distributed ledger or data storage system) that maintains a growing list of data records that are hardened against tampering and revision. A blockchain includes "blocks," which hold data or both data and programs. Each block holds batches of individual "transactions" between blockchain participants. Each block includes a timestamp and linking information (usually a hash value) linking the current block to the previous block; the linking information allows traversal of the blockchain (in either direction).”).
	(Smith et al., Paragraph [0106], “Blockchain transactions may be integrity protected using a distributed hashing algorithm that requires each transaction processor (e.g., "miner") to agree to the next block in the blockchain. Integrity is achieved through a consensus of multiple miners (e.g., via a vote), each miner having access to its own copy of the ledger. If a majority of the miners agree on the contents of the ledger, then those agreed upon contents become the "truth" for the ledger; the miners that disagree will 
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Smith et al. in to the method of Muthumayil et al. as Smith et al. is directly expanding on the establishing of trusted network groups.

As Per Claim 15: The rejection of claim 12 is incorporated and further claim 15 is substantially a restatement of the system of claim 4 as a method and is rejected under substantially the same reasoning.

As Per Claim 16: The rejection of claim 15 is incorporated and further claim 16 is substantially a restatement of the system of claim 5 as a method and is rejected under substantially the same reasoning.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over A Group Key Agreement Protocol based on stability and power using Elliptic curve cryptography (Muthumayil et al.) in further view of United States Patent Application Publication No.: US 2021/0160056 A1 (Yan).

As Per Claim 11: The rejection of claim 1 is incorporated and further Muthumayil et al. does not explicitly teach the following limitation however Yan in analogous art does teach the following limitation:
- during the cross-authentication process, the virtual authenticator generates a signature by a digital signature process or generates a message authentication code by a message authentication process, encrypts the signature or the message authentication code with all data of the one subnet by a communication key to generate an encrypted data, and transmits the encrypted data to the new sub-node member, so that the new sub-node member decrypts according to the communication key to obtain all the data of the one subnet, the signature or the message authentication code, and performs the digital signature process to verify the signature or performs the message authentication process to verify the message authentication code, to perform data update of sub-nodes of the one subnet, and wherein the updated version of the current version dynamic subnet key and the data of the new sub-node member are comprised in all the data of the one subnet. 
	(Yan, Paragraph [0189], “The blockchain designed in the embodiment of present disclosure serves as an open ledger to record trust information, such as trust value. By accessing the blockchain, each node can get all trust information of the nodes with its evolutionary history and can verify if the current and past trust values were evaluated correctly. Thus, the system provides an open and transparent way for trust authentication.”).
	(Yan, Paragraph [0190], “For example, when node Nj wants to control its communication data access, it can encrypt its message with key DEKj, and issue the DEKj to the nodes whose trust values are satisfied with its access policy by checking the blockchain. Concretely, DEKj is encrypted with PKi, where the trust values of the holders of PKi are consistent with access policy of node Nj. The communication package with message mi delivered by Nj is [ECN(mj,DEKj),ENC(DEKj,PKi)], thus only the node with PKi whose trust value satisfied with the access policy can access mj. The encryption algorithm can be an Attribute-Based Encryption algorithm (ABE), an Identity-Based Encryption algorithm (IBE), or an Identity-Based Encryption and Signature algorithm (IBES), a Public Key Encryption algorithm, or a Homomorphic Encryption algorithm, for example, or other encryption schemes.”).


As Per Claim 22: The rejection of claim 12 is incorporated and further claim 22 is substantially a restatement of the system of claim 11 as a method and is rejected under substantially the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434